Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.

                                                 CLAIMS UNDER EXAMINATION
Claims 1, 7 and 9-12 are pending. Claims 1, 7 and 12 have been examined on their merits.
         PRIORITY
Foreign Priority document JP-2014-097377, filed on 09 May 2014, is acknowledged.  


WITHDRAWN REJECTIONS:
The previous rejections have been withdrawn due to claim amendment.



NEW GROUNDS OF REJECTION:

The arguments made by Applicant in the response filed on 17 December 2021 are acknowledged. New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a multi-chamber culture container comprising two or more chambers. Claim 1 has been amended to recite “wherein each culture chamber has, on the first side, at least one chamber-to-chamber connection port”. The claim also recites “wherein the chamber-to-chamber connection port is provided perpendicular to the first side”. Examiner notes “the chamber-to-chamber connection port” is singular. Because the claim has been amended to recite each culture chamber has at least one chamber-to-chamber connection port, it is unclear which “the chamber-to-chamber connection port” is referring to. The metes and bounds of the claim are unclear. Appropriate correction is required. Claims 7 and 12 are included in this rejection because they depend on claim 1.

Claim 1 has been amended to recite “wherein each culture chamber has, on the first side, at least one chamber-to-chamber connection port”. The claim also recites “the culture chambers are formed such that each distance between a side in each culture chamber on which the chamber-to-chamber connection port is provided and the first side of the multi-chamber culture container becomes larger in an order of the decreasing value thereof”. While the claim has been amended to recite each culture chamber has at least one port on the first side, the claim also recites a side on which the port is located. Examiner notes “a side” does not further limit “the first side”. It is unclear if the ports are required to be on the first side, or if the ports can be on any side. 
The claim recites a distance between a side in each culture chamber on which the port is provided and the first side of the multi-chamber container becomes larger in order of the decreasing volume. If the port is on the first side, as not recited in the amended claim, it is unclear how the distance becomes larger in order of the decreasing volume
The metes and bounds of the claim are unclear. Appropriate correction is required. Claims 7 and 12 are included in this rejection because they depend on claim 1. Appropriate correction is required. Because the metes and bounds of the claim are unclear, in the interest of compact prosecution, a device comprising multiple chambers and ports is interpreted to read on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (CN2375299Y previously cited as prior art; Multi-chamber plastic bag integral device for collecting, separating and storing blood) in view of Walker et al. (previously cited as prior art; Blood Bag System And Process For the Inactivation of Pathogens In Platelet Concentrates By Use of the Blood Bag System. US 2010/0133203 A1 2010) as evidenced by Merriam Webster Dictionary (definition: perpendicular).


Fan et al. teach a container used for collecting, separating and storing blood ([0001] [0003]). The device can divide blood into plasma, platelets, white blood cells, red blood
cells ([0004]). Therefore the device is designed to contain cells. The device is composed of a rectangular closed plastic bag divided into 3-5 chambers ([0005]). 


    PNG
    media_image1.png
    650
    571
    media_image1.png
    Greyscale


Examiner notes Figure 1 illustrates a first side that is longer than another side (annotated as “a first side” by Examiner).
Fan teaches element eight represents inlet and outlet ducts for leading in or out at the top of each chamber ([0008]). Examiner has annotated the figure to translate (Chinese to English characters) the numbers of each chamber. Examiner notes size of section 2 (a first chamber) is larger than section 3 (a second chamber). Therefore the sections are arranged in decreasing volume along the first side. Examiner notes both sections have a port structure on the first side. As evidenced by Merriam Webster dictionary, it is well known in the art that “perpendicular” means “standing at right angles to the plane of the horizon: exactly upright” or “being at right angles to a given line or plane”. Because the reference discloses ports that are at a 90 degree angle relative to the first side, they are interpreted to be perpendicular.

Fan does not teach the use of a material with gas permeability.

While teaches the top of each chamber has a port leading into and out of each chamber, the art is silent regarding the presence of a tube connecting the two chambers

Walker et al. teach a blood bag system (Abstract). The system comprises a storage bag for a platelet concentrate ([0016]). Walker teaches it is important that the storage bag shows gas permeability, in particular oxygen and carbon dioxide permeability, and platelet compatibility, so that the PC can be stored for up to 10 days preferably under a slight agitation ([0030]). Walker teaches the use of a tube to transfer components between bag (i.e. the irradiation bag and the storage bag).

It would have been obvious to use a gas permeable material in the bag system taught by Fan. One would have been motivated to do so since Fan taches a bag system containing a chamber that contains platelets and Walker teaches the use of a gas permeable material to make a bag chamber that stores platelets. One would do so to store the platelets as taught by Walker. One would have had a reasonable expectation of success since Walker teaches gas permeable materials can be used to make chambers that hold platelets. One would have expected similar results since both references are directed to blood bag systems. 

Fan teaches a device for processing blood components. The art teaches each chamber has a port leading in and out. It would have been obvious to use a tube to connect the ports taught by Fan. One would have been motivated to do so since Fan teaches a system for processing blood comprising multiple chambers and Walker teaches connecting chambers with tubes in a system for processing blood. One would do so to  transfer components between each compartment as taught by Walker. One would have had a reasonable expectation of success since Walker teaches tubes can be used to transfer components into and out of a chamber. One would have expected similar results since both references are directed to blood bag systems. Therefore claim 1 is rendered obvious as claimed (claim 1). 
  
Fan illustrates each chamber has a port that connects it with the outside of the chamber (see structures at top of each chamber). Therefore claim 12 is included in this rejection (claim 12).

Therefore Applicant’s invention is rendered obvious as claimed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Walker as applied to claim 1 above, and further in view of Holme et al. (Synthetic, plasma-free, transfusible storage medium for red blood cells and platelets. US5487971A) as evidenced by Oxford Dictionary.

The teachings of the prior art as set forth above are reiterated.

Claim 7 recites different culture substrates are provided in all or part of the culture chambers. The claim does not recite any chemical characteristics identifying said culture substrates. As set forth above, Fan teaches the disclosed system separates platelets, white blood cells and red blood cells. Examiner notes the reference teaches the chambers can be pre-installed with different solutions for each compartment ([0008]). The art does not explicitly teach adding a different substrate to each compartment.

Holme et al. teach a sterile, plasma-free storage medium for blood components including red blood cells and for platelets processed separately or together. The red cell storage medium includes adenine and a physiologically compatible, aqueous electrolyte solution (Abstract). The art teaches it extends red blood cell or platelet shelf life while maintaining the quality of concentrates of these components during storage for transfusion (column 1, lines 20-24). It is of note Holme discloses the following:

solutions that are added to blood in vitro are either simple anticoagulant nutrient mixtures principally designed for preserving whole blood or separated components for limited periods of time or are specific nutrient solutions optimized for prolonged preservation of specific blood components such as red cells, platelets, white blood cells, or mixtures of these components. (column 2, lines 21-30).


A substrate is defined as “the surface or material on or from which an organism lives, grows, or obtains its nourishment” (Oxford Dictionary). A nutrient media for cells is broadly interpreted to be a culture substrate.

It would have been obvious to provide a different culture substrate in each compartment taught by Fan. One would have been motivated to do so since Fan teaches a system comprising chambers for collecting separate blood components and Holme teaches specific nutrient solutions are used for specific blood components. The skilled artisan would do so to provide nutrients that are optimized for the cells contained in each chamber. One would have had a reasonable expectation of success since, as taught by Holme, the use of different nutrient solutions for specific blood components is well known in the art. One would have expected similar results since both references are directed to collection and storage of blood components. Therefore claim 7 is rendered obvious (claim 7).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653